Citation Nr: 0720993	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-44 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
strain.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for a sinus infection.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
February 1981, from May 1999 to August 1999, and from June 
2002 to March 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office, which denied service connection for the 
issues identified on the first page of this decision.

In a statement received in September 2005, the veteran has 
raised the issue of entitlement to service connection for 
post-traumatic stress disorder.  This issue has not been 
developed for appellate review and is referred to the agency 
of original jurisdiction for action deemed appropriate.

In December 2005, the veteran appeared at the Montgomery, 
Alabama Regional Office (RO) and offered testimony in support 
of her claims before the undersigned.  A transcript of the 
veteran's testimony has been associated with her claims file. 





FINDINGS OF FACT

1.  There is no showing that the veteran has an existing 
right shoulder strain as the result of events in service 

2. Glaucoma is shown to have preexisted the veteran's entry 
into service and not to have undergone any increase in 
severity during service beyond the natural progress of the 
disease.

3. Not withstanding medical data on file denoting the 
presence of current disablement of the veteran due to 
recurrent sinusitis, competent evidence of a nexus between 
the veteran's current sinusitis and the veteran's period of 
service is lacking.

4.   Not withstanding medical data on file denoting the 
presence of current disablement of the veteran due to 
recurrent headaches, competent evidence of a nexus between 
the veteran's current headaches and the veteran's period of 
service is lacking.

5.  There is no showing that the veteran has a chronic low 
back disorder as the result of events in service.

6.  Degenerative disc disease of the cervical spine is shown 
to have preexisted the veteran's entry into service and not 
to have undergone any increase in severity during service.


CONCLUSIONS OF LAW

1.  A right shoulder strain was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  The veteran's preexisting glaucoma was not aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5105 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2006).

3.  A sinus infection was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  A chronic headache disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

5.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

6.  The veteran's preexisting degenerative disc disease of 
the cervical spine was not aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5105 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004 and May 
2004; a rating decision in July 2004; and a statement of the 
case in December 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Factual Background

In hearing testimony and other statements on file the veteran 
argues that she has a low back disorder, a cervical spine 
disorder, a right shoulder disorder, a sinus disorder, 
chronic headaches, and glaucoma and that these disorders 
originated during her most recent period of service or are 
otherwise the result of that period of active duty

Here, the veteran's service medical records show that In 
August 2002, the veteran presented to a service department 
medical facility with complaints of sinus congestion and 
sinus headaches for the past two days.  Acute frontal 
sinusitis was diagnosed.  In September 2002 the veteran 
presented with complaints of back pain for several days.  The 
veteran reported that her back pain started when she was 
straightening up after being bent over a sink washing her 
hair.  She said that she initially had pain radiating down 
the sides of both legs but that this has stopped.  
Musculoskeletal backache was the diagnosis.   Thereafter in 
February 2003, subsequent to her overseas deployment, she 
again presented with complaints of back pain.  The veteran 
informed her service physician that she had injured her back 
in August 2002 from standing up too quickly.  A physical 
examination found no abnormalities.  She also was seen in 
February 2003 for a history of cervical and right shoulder 
pain.  Following a physical examination, cevicalgia and right 
shoulder bursitis were diagnosed.  A cervical spine x-ray in 
March 2003 was interpreted to reveal degenerative changes of 
the mid cervical spine.  An MRI of the cervical spine in 
March 2003 showed moderately advanced degenerative disc 
disease at C3-4, C4-5 and C5-6 with mild reversal of the 
cervical lordosis.  

Post service, the veteran was examined by a private physician 
in April 2003 following a referral for reported findings of 
increased intraocular pressure and optic nerve cupping by a 
service department physician.  On ocular examination, primary 
open angle glaucoma was diagnosed.  X-rays of the veteran's 
right shoulder in July 2003 were interpreted to show no 
fracture or dislocation.  There was a bone island noted in 
the right humeral head.  An x-ray of the lumbar spine in July 
2003 found no depression deformity, spondylolithesis, or disc 
space narrowing.  Subsequent private medical records dated 
between September 2003 and March 2004 show evaluation and 
treatment for recurrent allergic sinusitis, recurrent 
headaches, moderately severe degenerative disc disease in the 
cervical spine, and severe degenerative disc disease causing 
severe back pain down the right leg.  An MRI of the lumbar 
spine in March 2004 was interpreted to reveal degenerative 
disc disease at L5-S1 with minimal bulge and hypertrophic 
changes of facet joints with evidence of synovitis.

Of file are statements from two service colleagues of the 
veteran relating that the veteran hurt her back during her 
last period of active duty and thereafter having complaints 
of problems with her arm, shoulder, neck as well as 
complaints of headaches.  Two of the veteran's civilian co-
workers also reported that they were informed that the 
veteran had injured her back while deployed on active duty.  
They further reported that subsequent to her period of active 
duty she has had complaints of lower back pain, leg pain, arm 
pain, shoulder pain, neck pain, and recurrent headaches.

On a VA eye examination in April 2004, the veteran reported 
that following a tour of duty in the military she was found 
to have glaucoma on a physical examination.  The examiner 
noted that the veteran served on active duty from June 2000 
to March 2003 and was deployed overseas during this period 
from June to December 2002.  Following examination, 
presbyopia due to the aging process, astigmatism, and right 
eye cataract were diagnosed.  Glaucoma was also diagnosed, 
which the examiner stated was at the advance stage.  He 
further stated that based upon her experience you do not get 
this type of change in seven months.  He therefore opined 
that the veteran actually had glaucoma before her period of 
active duty - that was just not detected at the time.  He 
noted that glaucoma is an insidious and slow process and that 
it is just as likely that she entered the military in June 
2002 with this condition that more than likely than not was 
not aggravated by such service. 

On VA general medical examination in May 2004, the veteran 
informed her examiner that she injured her lower back when 
she was in southwest Asia as a result of bending over to wash 
her hair in a sink and standing up too fast.  She stated that 
she believed that her shoulder, neck, and arm were injured as 
a result of carrying a 30 pound bag with her gear across her 
right shoulder.  Following physical examination, chronic 
intermittent back pain with a self report of "bulging disc" 
with mild L5-S1 radiculopathy on the left side with normal x-
rays, degenerative disc disease of the cervical spine with 
secondary headaches and muscle spasms, intermittent headaches 
secondary to degenerative disc disease of the cervical spine, 
and chronic intermittent right shoulder strain with pain were 
diagnosed.

When examined by VA in March 2005, the veteran reported on 
respiratory disease examination that she has chronic 
allergies with symptoms all year round.  She also was noted 
to be treated usually with five to six courses of antibiotics 
a year for acute sinusitis.  Allergic rhinitis and 
intermittently-recurrent episodes of acute sinusitis were 
diagnosed.  Her examiner opined that the veteran had allergic 
rhinitis in the service and currently continues to have this 
interspersed with acute sinusitis episodically.  He further 
opined that the veteran's current acute sinusitis episodes 
are intermittent acute infections unrelated to the one 
episode she had on active duty.

On VA spine examination in March 2005, the veteran reported 
that in October 2002, she developed a spontaneous onset of 
neck pain, which she claimed was caused by her carrying a 
chemical bag.  She said that she did not receive treatment 
until January 2003 when she received medication and physical 
therapy.  She reported currently being under treatment by a 
private physician.  She said that her neck pain is constant 
and was noted to also complain of headaches.   The veteran 
also reported that in September 2002, while on active duty, 
she injured her back when she straightened up from a bent 
over position.  The examiner noted that the veteran's right 
shoulder pain appears to have started and has the same 
history as her neck pain. Following physical and radiological 
examination, mild degenerative disc disease, multiple levels 
of the cervical spine, mild degenerative disc disease L5-S1, 
and normal right shoulder were the diagnoses.  The examiner 
opined that it is not likely that the degenerative disc 
disease of the cervical spine and degenerative disc disease 
at the L5-S1 level are related to her tour of duty between 
June 2002 and March 2003.  He added that it is not likely 
that the veteran's claimed shoulder condition is related to 
treatment she received during her last period of active duty.

Analysis

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
Right shoulder strain 

The veteran's service medical records show that in February 
2003 she was diagnosed as having right shoulder bursitis. No 
further clinical findings referable to the right shoulder 
were thereafter documented in service.  After service, there 
is no medical evidence of a current diagnosis of a right 
shoulder disorder or purporting to relate a current right 
shoulder disability to an injury or disease in service.  Here 
we note that when examined by VA in March 2005, the veteran's 
right shoulder was described as normal and her examiner 
opined that it was unlikely that any claimed shoulder 
condition is related to the veteran's treatment in service.  
In essence the evidence of a current disability of the right 
shoulder as well as evidence of a nexus between the veteran's 
claimed right shoulder disability and her military service, 
is limited to the veteran's own statements.  This is not 
competent evidence of the claimed disability or of a nexus 
between the claimed disability and the veteran's service 
since lay persons, such as the veteran, are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In the absence of an identifiable disability of the right 
shoulder, service connection may not be granted.  Brammer, 
Id. Accordingly, the Board concludes that a preponderance of 
the evidence is against the claim, and service connection for 
a right shoulder disorder is not warranted.   

Glaucoma

A review of the evidence of file establishes that the veteran 
had glaucoma that unequivocally preexisted her most recent 
period of service.   While this disorder was not specifically 
diagnosed at any time in service, the veteran was diagnosed 
as having glaucoma in April 2003 immediately following her 
service separation in March 2003.  Significantly, a VA 
examiner in April 2004, following a comprehensive examination 
of the veteran, concluded that the veteran's glaucoma was 
antecedent to her period of service.  In this regard he noted 
that glaucoma is an insidious and slow process and in view of 
its then advanced stage had, in his opinion, its onset prior 
to the veteran's last period of active duty.  Medical 
evidence to the contrary has not been presented.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). It is the Secretary's burden to rebut the 
presumption of in-service aggravation. See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 
Temporary or intermitting flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted 
with symptoms has worsened. Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Based on the above, the presumption of soundness at service 
entrance is rebutted by clear and unmistakable evidence in 
the form of medical opinion establishing the existence of 
glaucoma prior to service entrance. With regard to 
aggravation, see 38 C.F.R. § 3.306(a), there's no evidence of 
any increase in the severity of the veteran's glaucoma in 
service, either by verbal complaint or objective medical 
findings.

Although the veteran contends that she has glaucoma 
attributable to service, she has neither submitted nor 
identified evidence supporting her contention to include 
evidence that her glaucoma was aggravated during service. In 
sum, the lack of probative medical evidence in the veteran's 
chronological service medical records and the post service 
medical examination provided by VA subsequent to service and 
the VA opinion obtained in April 2004 supports the conclusion 
there was no increase in severity of the veteran's 
preexisting glaucoma beyond the natural progress of the 
disease during her period of service..

As the veteran's glaucoma is shown to have preexisted her 
service and is not show to have undergone an increase in 
severity during her period of service, the claim must be 
denied.     

Sinus infection

While the veteran had an acute episode of sinus congestion 
and sinus headaches in August 2002 during her most recent 
period of service and post service evidence of recurring 
sinusitis episodes, there is absent from the record competent 
evidence linking the veteran's post service episodes of 
sinusitis to her period of service or any event thereof.  No 
medical professional provides findings or opinion to that 
effect.  Rather it is only the veteran that voices an opinion 
about the relationship between her current sinusitis to her 
period of active duty.  Here competent evidence of a nexus is 
totally lacking.

With specific regard to the veteran's current sinusitis 
condition, a VA physician in March 2005, in rendering an 
opinion as to the relationship between the veteran's post 
service recurring sinusitis and her episode of sinusitis in 
service, stated that her current acute episodes of sinusitis 
are unrelated to the one episode suffered in service.  
Competent evidence supportive of the veteran's contention 
that she has a sinus infection condition attributable to 
service has not been presented.

In the absence of a nexus between the veteran's current 
sinusitis disorder and the veteran's service, a preponderance 
of the evidence is against entitlement to service connection 
for this disorder.

Headaches

The veteran's service medical records record no evidence of 
headaches exclusive of complaints of sinus related headaches 
attributable to an episode of acute frontal sinusitis in 
August 2002.  The veteran's subsequent chronological service 
medical records are negative for complaints and/or findings 
of headaches.  While the veteran has been diagnosed by her 
private physician as having recurrent headaches, there is no 
medical evidence of record which relates the veteran's post 
service headaches to her military service to include her 
episode of sinus related headaches therein.

Here we note that a grant of service connection requires 
objective evidence showing the existence of a chronic disease 
process as opposed to acute symptoms.  In this case, the 
evidence fails to establish the existence of a chronic 
headache condition during service or a current headache 
condition related to service. 

A low back disorder

At the outset, the Board notes that pain is not, in and of 
itself, a disability for the purposes of service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

Here, medical documentation reflecting clinical findings of 
back pathology is not shown until the veteran was examined by 
her private physician in March 2004 and assessed as having 
degenerative disc disease at L5-S1.  The initial 
manifestation of the veteran's lumbar disc pathology, 
approximately one year following her service separation, is 
too remote in time from service to support the claim that it 
is related to service absent objective evidence to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 (Fed Cir 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

In this case, absent from the record is competent evidence 
linking the veteran's current disorders of the back to the 
veteran's period of service or any event thereof.  No medical 
professional provides findings or opinions to that effect, 
and the record does not reflect that the veteran has the 
requisite medical background or training so as to render 
competent her opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

With regard to medical evidence, a VA physician, after 
reviewing the veteran's claims file, has opined, as noted 
above, that it is not likely that the degenerative disc 
disease at the L5-S1 level of the veteran's spine is related 
to her last period of active duty.  Medical evidence to the 
contrary has not been presented.

In the absence of a showing of a nexus between the veteran's 
current low back disorder and the veteran's service, a 
preponderance of the evidence is against entitlement to 
service connection for the claimed back disability.

Degenerative disc disease of the cervical spine.
 
The veteran was diagnosed in March 2003, prior to her service 
separation, with moderately advanced degenerative disc 
disease of the cervical spine.  This disorder was not noted 
at service entrance in June 2002 in connection with her 
recall to active duty for overseas deployment.  The Board can 
find no evidence, however, that the veteran was ever afforded 
a medical examination in connection with her service entrance 
in June 2002.  

The question that must be addressed is whether the veteran's 
disc disease of the cervical spine preexisted her service 
entrance in June 2002.  In answering this question the Board 
places considerable weight on the examination of the veteran 
by a VA physician in March 2005.  This examiner reviewed the 
veteran's claims file and specifically opined that the 
veteran's degenerative disc disease of the cervical is 
unrelated to her service between June 2002 and March 2003.  
In rendering his opinion, this physician had access to the 
veteran's medical records, both in service and subsequent to 
service and, based upon a review of the medical evidence in 
its entirety, found no basis for concluding that the 
veteran's existing cervical spine disc disease was of service 
origin  This opinion is unequivocal and consistent with the 
clinical record. 

Based on the above, the presumption of soundness at service 
entrance is rebutted by clear and unmistakable evidence in 
the form of medical opinion establishing the existence of 
degenerative disc disease of the cervical spine prior to 
service entrance. With regard to aggravation, there's no 
evidence of any increase in the severity of the veteran's 
cervical spine disorder in service, either by verbal 
complaint or objective medical findings.  Here we acknowledge 
that the veteran was seen by a service physician for 
complaints referable to her cervical spine in February 2003 
and was diagnostically assessed as having cervicalgia.  This 
medical evidence appears to indicate that the veteran 
experienced an episode of pain that were temporary in nature 
rather than indications of a permanent worsening. Temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened. Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991). Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently -- is required. See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996). Such has not been shown through 
the service medical records.

Although the veteran contends that she has a cervical spine 
disorder attributable to service, she has neither submitted 
nor identified evidence supporting her contention to include 
evidence that her cervical spine disorder was aggravated 
during service. In sum, the lack of probative medical 
evidence in the veteran's chronological service medical 
records and the post service medical examination provided by 
VA subsequent to service and the VA opinion obtained in March 
2005 supports the conclusion there was no increase in 
severity of the veteran's preexisting cervical spine 
degenerative disc disease during her period of service.

As the veteran's degenerative disc disease of the cervical 
spine is shown to have preexisted her service and is not show 
to have undergone an increase in severity during her period 
of service, the claim must be denied.     
 
Accordingly service connection for degenerative disc disease 
of the cervical spine is not warranted.

In reaching the above determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b); however, 
as the preponderance of the evidence is against the veteran's 
claims for service connection, such statue is not for 
application in this instance.


ORDER

Service connection for a right shoulder strain is denied.

Service connection for glaucoma is denied.

Service connection for a sinus infection is denied.

Service connection for headaches is denied.

Service connection for a low back disorder is denied.

Service connection for degenerative disc disease of the 
cervical spine is denied.





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


